108 F.3d 1372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Barbara HOFFMAN, Plaintiff-Appellant,v.Michael HOFFMAN;  Joseph Rouse;  State of Mary land;Assignment Office of Circuit Court, Anne Arundel County;Kerry Anderson;  David Bowers;  Gale Ann Belucci;  RichardBacharach, M.D.;  Department of Social Services;  GingerHoward;  Ingrid Hoffman;  Sue Houser;  Pam Ziolkowski;Bernie Divver;  Eastern District Police Department of AnneArundel County;  Tracey Agnew;  Krystle Hoffman, Defendants-Appellees.
No. 96-2814.
United States Court of Appeals, Fourth Circuit.
Submitted March 13, 1997.Decided March 18, 1997.

Barbara Hoffman, Appellant Pro Se.
Before HALL, ERVIN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order dismissing her complaint pursuant to 28 U.S.C. § 1915(d) (1994), as amended by Prison Litigation Reform Act of 1996, Pub.L. No. 104-134, 110 Stat. 1321.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Hoffman v. Hoffman, No. CA-96-3541-AMD (D.Md. Nov. 25, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED